Citation Nr: 1713554	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 1998.  He was an avionics technician and had service aboard an aircraft carrier.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2014, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

In March 2014, during the course of the appeal, the Veteran had a hearing at the VA Regional Office in Seattle, Washington before the Veterans Law Judge whose signature appears at the end of this decision.  

Unfortunately, still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the VA interpreted the Veteran's February 2014 audiology report from the Everett Clinic.  In April 2014, January 2015, and December 2015, two different VA audiologists also examined the Veteran and reviewed his records to determine the nature and etiology of any hearing loss disability found to be present.  

The VA examiners found that the Veteran did not have a hearing loss disability by VA standards, and based on those findings, the AMC denied the Veteran's claim for service connection for a hearing loss disability.  
While the Veteran did not have a hearing loss disability by VA standards on the basis of his pure tone thresholds, he did have a hearing loss disability on the basis of his word recognition scores.  38 C.F.R. § 3.385 (2016).  Thus, the VA examiner's conclusions were based on an incorrect (or at least an incomplete) predicate, and have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination to determine the nature and etiology of any hearing loss disability found to be present.  THE EXAMINATION MUST BE PERFORMED BY AN AUDIOLOGIST WHO HAS NOT SEEN THE VETERAN PREVIOUSLY.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a hearing loss disability is diagnosed, the examiner must identify the elements supporting the diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability was first manifested in or as a result of any event(s) in service.  

The VA examiner must also render an opinion as to whether any diagnosed hearing loss disability is proximately due to or has been aggravated by the Veteran's service-connected tinnitus, Eustachian tube dysfunction, and/or sinusitis.  38 C.F.R. § 3.310 (2016).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).  

The term aggravated in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare ups of symptomatology which resolve with return to the baseline level of disability.  

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a hearing loss disability on a direct and secondary basis.  
If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


